  Case 15-41767         Doc 59     Filed 01/07/19 Entered 01/07/19 09:33:52              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41767
         CAROLYN B SIBLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/10/2015.

         2) The plan was confirmed on 03/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/29/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,810.00.

         10) Amount of unsecured claims discharged without payment: $89,167.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-41767        Doc 59        Filed 01/07/19 Entered 01/07/19 09:33:52                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $18,225.00
       Less amount refunded to debtor                              $14.58

NET RECEIPTS:                                                                                    $18,210.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,882.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $803.82
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,685.82

Attorney fees paid and disclosed by debtor:                   $118.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERILOAN                         Unsecured         400.00           NA              NA            0.00       0.00
AT&T MOBILTY                      Unsecured         208.32           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,180.13           0.00          317.71        317.71        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,180.13       1,457.24        1,139.53      1,139.53        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         970.00           NA              NA            0.00       0.00
COMCAST                           Unsecured         147.76           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         280.00        775.16          775.16        775.16        0.00
DEVON FINANCIAL SERVICE           Unsecured         761.77        761.77          761.77        761.77        0.00
ECAST SETTLEMENT CORP             Unsecured      1,454.59            NA              NA            0.00       0.00
ECAST SETTLEMENT CORP             Unsecured      1,552.48            NA              NA            0.00       0.00
GM FINANCIAL                      Unsecured     10,040.48            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       1,900.26        1,900.26      1,900.26        0.00
INTERNAL REVENUE SERVICE          Priority       2,600.90       7,364.95        7,364.95      7,364.95        0.00
INTERNAL REVENUE SERVICE          Priority       2,540.11            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       2,304.44            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       2,186.23            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       3,119.72            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         947.00        947.41          947.41        947.41        0.00
NATIONSTAR MTG LLC                Secured       10,372.00            NA              NA            0.00       0.00
NATIONSTAR MTG LLC                Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         459.00        317.81          317.81        317.81        0.00
PRA RECEIVABLES MGMT              Unsecured         574.41           NA              NA            0.00       0.00
SETERUS INC                       Secured       69,470.33            NA              NA            0.00       0.00
SETERUS INC                       Unsecured     73,819.67            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-41767         Doc 59      Filed 01/07/19 Entered 01/07/19 09:33:52                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,139.53          $1,139.53              $0.00
 TOTAL SECURED:                                           $1,139.53          $1,139.53              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $7,364.95          $7,364.95              $0.00
 TOTAL PRIORITY:                                          $7,364.95          $7,364.95              $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,020.12          $5,020.12              $0.00


Disbursements:

         Expenses of Administration                             $4,685.82
         Disbursements to Creditors                            $13,524.60

TOTAL DISBURSEMENTS :                                                                      $18,210.42


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
